Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 28, 2022

                                      No. 04-22-00779-CR

                        EX PARTE Cristian HERRERA-GREGORIO,


                         From the County Court, Kinney County, Texas
                                   Trial Court No. 12251CR
                           Honorable Tully Shahan, Judge Presiding


                                         ORDER
        The reporter’s record was due on September 26, 2022. On November 21, 2022, the court
reporter filed a notice of late record indicating the reporter’s record was not filed because
appellant did not request a record. If appellant wishes for a reporter’s record to be considered on
appeal, it is ORDERED that appellant provide written proof to this court no later than December
8, 2022 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, the court will consider only those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court